GREGORY, Judge
(concurring/dissenting):
I concur in the reasoning of the majority in all respects, except for their holding that the search authorization in this case was not overbroad.
As indicated in the majority opinion, the authorization in this case was to search and seize “items of stolen Government property and other items identified as contraband.” See Prosecution Exhibit 9. I would find this authorization to be deficient in failing to describe with sufficient particularity the items for which probable cause to search existed.
The Fourth Amendment to the Constitution states:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized. (Emphasis added).
It has long been held that a warrant (or, in the military, a command authorization to search) must describe the items to be seized with sufficient particularity so that no discretion is left in the hands of those who execute the search. In Marron v. United States, 275 U.S. 192, 196, 48 S.Ct. 74, 76, 72 L.Ed. 231, 237 (1927), the U.S. Supreme Court stated:
The requirement that warrants shall particularly describe the things to be seized *823makes general searches under them impossible and prevents the seizure of one thing under a warrant describing another. As to what is to be taken, nothing is left to the discretion of the officer executing the warrant. And the Congress in enacting the laws governing the issue and execution of this search warrant was diligent to limit seizures to things particularly described.
The issue of specificity has been addressed only rarely by the Court of Military Appeals. This is probably due to the fact that, in the military, search authorizations are usually informal and oral. There is no question, however, that the particularity requirements of the Fourth Amendment are equally applicable to the military. See United States v. Hartsook, 15 U.S.C.M.A. 291, 35 C.M.R. 263 (1965).
In my view, the authorization here to seize “items of stolen Government property” does not satisfy the particularity requirements. As appellant points out, how were the searching Naval Investigative Service agents to distinguish “stolen Government property” from “non-stolen Government property” since the search was to be carried out in appellant’s on-base quarters where presumably there are numerous items falling under the description of “Government property.” Rather than circumscribing the scope of the search, the authorization to search for “items of stolen Government property” afforded the agents a license to rummage through all the belongings of appellant and his family, when, at most, on the basis of the information received from Sergeant Logan, the Government had established probable cause to believe there were some Government-owned toolboxes in appellant’s quarters. In addition, unless stolen toolboxes can be described as “contraband”, there was no probable cause to search for “contraband.”
The particularity requirements of the Fourth Amendment have been described as designed to prevent “general exploratory rummagings in a person’s belongings.” Coolidge v. New Hampshire, 403 U.S. 443, 467, 91 S.Ct. 2022, 2038, 29 L.Ed.2d 564, 583 (1971). These particularity requirements have been carefully enforced by the Federal Courts. See United States v. Drebin et al., 557 F.2d 1316 (9th Cir. 1977); United States v. Burch, 432 F.Supp. 961 (D.Del.1977); United States v. Townsend, 394 F.Supp. 736 (E.D.Mich.1975); In Re Search Warrant dated July 4, 1977, For Premises at 2125 S Street Northwest, Washington, D. C., 436 F.Supp. 689 (D.D.C.1977).1
It is also not only necessary that the authorization to search describe the items to be seized with sufficient particularity, but it is necessary that the focus of the search be limited to those items for which probable cause to search exists. See United States v. Gardner, 537 F.2d 861 (6th Cir. 1976), where a search warrant for “all firearms and ammunition” was held to be over-broad because probable cause existed only for seizure of a .38 caliber pistol. In the case sub judice, probable cause existed only to search for those toolboxes suspected to be Government property.
I have not overlooked the recent decision in Andresen v. Maryland, 427 U.S. 463, 96 S.Ct. 2737, 49 L.Ed.2d 627 (1976), where the U. S. Supreme Court upheld a warrant authorizing a search for a detailed list of items “together with other fruits, instrumentalities and evidence of crime at this [time] unknown.” I believe Andresen must be read, however, with the understanding that the warrant involved was directed toward a single, specific, and convoluted crime of false pretenses. It did not authorize the executing officers to search for evidence of other crimes. This interpretation of Andresen was applied by Chief Judge Bryant in In Re Search Warrant dated 4 July 1977, supra, and I believe it is a correct one. In the case of our appellant, *824the command authorization to search embraces more than a single, specific crime, and is directed toward matters for which there was no apparent probable cause to search.
I am also mindful, as the majority opinion points out, that we are not limited to the authorization itself to determine the sufficiency. The request for authorization may also be examined in this regard to determine whether particularity requirements have been met. See United States v. Hartsook, supra, and United States v. Carter, 16 U.S.C.M.A. 277, 36 C.M.R. 433 (1966). Also see United States v. Ortiz, 311 F.Supp. 880 (D.Colo.1970), affirmed 445 F.2d 1100 (10 Cir. 1971). My examination of the search request in this case (Prosecution Exhibit 8), however, reveals it to be insufficient to remedy the particularity requirements missing in the search authorization. The search request does recite that the appellant had admitted to the informant stealing Government property and selling it on the local economy. The search request also recites that the informant “observed additional items of alleged Government property” at appellant’s residence. In this regard, the search request indicates that the informant “observed an additional quantity of boxes of the same description as those which he purchased from subj.” Appellant had sold toolboxes to the informant. Even considering the information in the search request, probable cause existed only to search for more toolboxes. The search authorization given to the requesting Naval Investigative Service Agent goes far beyond the matters for which there was probable cause and, in fact, is almost unlimited.
In summary, the search authorization in this case was overbroad, the search conducted incident thereto was in violation of the Fourth Amendment, and the fruits of this search should have been excluded upon the defense objection. As this evidence formed the sole basis for appellant’s conviction of the alleged larceny (Charge III), I would find that the findings of guilty as to this offense must be set aside.
Having stated that I consider the search authorization to have been overbroad, the subject of appellant’s oral admissions to the Naval Investigative Service Agent after the search must be addressed. I agree with the majority that the evidence of record clearly establishes that appellant was completely advised of his rights and made a knowing and intelligent waiver of these rights prior to making any admissions. Nevertheless, I would have to conclude that appellant’s oral admissions were the result of the previously discussed illegal search of his quarters. Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963); United States v. Nazarian, 23 U.S.C.M.A. 358, 49 C.M.R. 817 (1975). Despite this fact, however, I consider the other evidence of record, including the testimony of Sergeant Logan, to be more than sufficient to establish beyond a reasonable doubt appellant’s guilt of the alleged offense of wrongful sale of military property. For this reason, as to Charge II and the specification thereunder, I would find the erroneous receipt into evidence of appellant’s oral admissions to be harmless beyond a reasonable doubt. United States v. Ward, 1 M.J. 176 (C.M.A.1975); United States v. Walters, 22 U.S.C.M.A. 516, 48 C.M.R. 1 (1973).
In view of the foregoing, I would set aside the findings of guilty as to Charge III and the specification thereunder, but would affirm the findings of guilty of Charge II and the specification thereunder as modified by the majority opinion.

. In United States v. Burch, supra, it is pertinent that the warrant in question described the property to be seized as . articles which are believed and reported to be stolen from Penn Central Railroad . . . The Court concluded . . that a warrant authorizing a search for ‘stolen property’ is a ‘general warrant repugnant to the Fourth Amendment.’ ” 432 F.Supp. at 962, 964.